Order and judgment (one paper), Supreme Court, New York County (Beatrice Shainswit, J.), entered December 13, 1989, which, after nonjury trial, found in favor of plaintiff against defendant in the amount of $45,000, plus interest, costs and disbursements, unanimously reversed, on the law, and the complaint dismissed, without costs.
Plaintiff, a real estate brokerage corporation, seeking to *363recover a commission allegedly owed by defendant, failed to submit proof at trial that it was duly licensed at the time of the transaction as required pursuant to Real Property Law § 442-d. As plaintiff failed to establish a prima facie case, it is unnecessary to reach the remaining issues raised on appeal. Concur—Murphy, P. J., Sullivan, Carro, Ellerin and Smith, JJ. [See, — AD2d — (Apr. 16, 1991).]